1Reported in 233 N.W. 245.
Certiorari to the industrial commission to review an order denying compensation.
The decision was that, although the relator as employe "suffered a minor accident to the right eye," there was neither any resulting compensable disability nor expense for medical treatment. The record presents so plainly an issue of fact that the case should not be dignified by much discussion. Relator was not sure in his own testimony just how or when he was injured. He persists in the statement that a piece of steel struck him in the eye, but he testified at one time that it happened while he was employed repairing a boiler, and at another time that the accident occurred when working on a motor. Five months after the accident and when seeking medical assistance, he admits having told the doctor that he did not know what had struck him. There is much evidence justifying the inference that relator's loss of vision in the injured eye was due to causes extraneous to his employment by respondent mining company *Page 547 
That aside, the testimony of relator himself is so uncertain and so characterized by self-contradiction, to say nothing of the opposing evidence, that an affirmative finding was by no means compelled. In that situation of course the negative result must stand.
Order affirmed.